DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 41-64 are pending in the instant application. Claims 41-64 are allowed.
Information Disclosure Statements
The information disclosure statements filed on June 17, 2021 and June 11, 2020 have been considered and signed copies of form 1449 are enclosed herewith.
REASONS FOR ALLOWANCE
The pharmaceutical compositions and method of treating a bacterial infection in a human in need thereof of the instant claims are novel and non-obvious over the prior art because of the limitations that the compositions comprise (a) about 1-28 % by weight of tedizolid phosphate, or a pharmaceutically acceptable salt thereof; and (b) about 0.2-14 % by weight of a suspending agent; and wherein the pH of the composition upon constitution with water is between about pH 3 – 5.5. The closest prior art is US 2013/0274174 A1 which discloses therapeutic combinations which comprise an antibacterially effective amount of daptomycin, and an amount of a compound of Formula (I), such as tedizolid (see [0148]), or a pharmaceutically acceptable salt thereof, effective to prevent the development of daptomycin non-susceptible bacterial strains (see claim 1). The prior does not disclose a pharmaceutical composition which fits within the scope of those of the instant claims nor does it disclose an obvious variant. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KRISTIN ANN VAJDA whose telephone number is (571)270-5232. The examiner can normally be reached Mon-Fri 6:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph K McKane can be reached on 571-272-0699. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KRISTIN A VAJDA/Primary Examiner, Art Unit 1626